In a proceeding pursuant to CPLR article 78, petitioner appeals from an order of the Supreme Court, Kings County, dated November 26, 1979, which granted respondents’ motion to change the venue of the proceeding from Kings County to New York County. Appeal dismissed, without costs or disbursements. No appeal lies from an intermediate order in a proceeding against a body or officer *872pursuant to CPLR article 78 in the absence of permission (see CPLR 5701, subd [b], par 1). If we were not dismissing, we would affirm. The transfer was neither contrary to law nor an abuse of discretion (cf. Sassower v Finnerty, 68 AD2d 936). Hopkins, J. P., Damiani, Titone and O’Connor, JJ., concur.